 


113 HRES 413 EH: Providing for consideration of the bill (H.R. 3350) to authorize health insurance issuers to continue to offer for sale current individual health insurance coverage in satisfaction of the minimum essential health insurance coverage requirement, and for other purposes.
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
113th CONGRESS
1st Session
H. RES. 413
In the House of Representatives, U. S.,

November 15, 2013

RESOLUTION
Providing for consideration of the bill (H.R. 3350) to authorize health insurance issuers to continue to offer for sale current individual health insurance coverage in satisfaction of the minimum essential health insurance coverage requirement, and for other purposes.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3350) to authorize health insurance issuers to continue to offer for sale current individual health insurance coverage in satisfaction of the minimum essential health insurance coverage requirement, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit.

Karen L. Haas,Clerk.
